Title: To James Madison from William Hull (Abstract), 3 June 1805
From: Hull, William
To: Madison, James


3 June 1805, Albany. “Before I arrived at this place, Judge Paterson had left it, and I have applied to the Vice-President of the United States, and he has administred the Oaths to me. This, I presume will be thought propper and supercede the Necessity of authorizing any person at Detroit to administer the Oaths.
“I have with me the laws of the U.States, and of the State of New York. The former were delivered to me by Mr. Gilson, and the latter I procured from Mr. McKesson, with an engagement that Mr. Gilson should replace them to him. The laws of Indiana Territory, and the late Territory north west of the Ohio, we shall have immediate occasion for.”
